
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1701
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Langevin (for
			 himself, Mr. Rodriguez,
			 Mr. Ruppersberger,
			 Mr. McCaul,
			 Mr. Schiff,
			 Ms. Giffords,
			 Mr. Smith of Washington,
			 Mr. Bartlett,
			 Ms. Tsongas,
			 Mr. Garamendi, and
			 Mr. Critz) submitted the following
			 resolution; which was referred to the Committee on Science and
			 Technology
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Cyber Security Awareness Month and raising awareness and enhancing the state of
		  computer security in the United States.
	
	
		Whereas the use of the Internet in the United States, to
			 communicate, conduct business, or generate commerce that benefits our overall
			 economy, is ubiquitous;
		Whereas according to the FBI in 2009, cyber criminals have
			 stolen over $100,000,000 from United States banks;
		Whereas more than 240,000,000 adults use the Internet in
			 the United States, nearly 70 percent of whom connect through broadband
			 connections, to communicate with family and friends, manage finances and pay
			 bills, access educational opportunities, shop at home, participate in online
			 entertainment and games, and stay informed of news and current events;
		Whereas the nearly 27,000,000 United States small
			 businesses, which represent more than 99 percent of all United States employers
			 and employ more than 50 percent of the private workforce, increasingly rely on
			 the Internet to manage their businesses, expand their customer reach, and
			 enhance the management of their supply chain;
		Whereas consumers face significant financial and personal
			 privacy losses due to personally identifiable information being more exposed to
			 theft and fraud than ever before;
		Whereas Internet users and information infrastructure
			 owners and operators face an increasing threat of malicious crime and fraud
			 attacks through viruses, worms, Trojans, and unwanted programs such as spyware,
			 adware, hacking tools, and password stealers, that are frequent and fast in
			 propagation, are costly to repair, and disable entire systems;
		Whereas nearly 100 percent of public schools in the United
			 States have Internet access to enhance our children's education, with a
			 significant percentage of instructional rooms connected to the Internet to
			 enhance children's education by providing access to educational online content
			 and encouraging self-initiative to discover research resources;
		Whereas almost 9 in 10 teenagers between the ages of 12
			 and 17, or approximately 87 percent of all youth, use the Internet;
		Whereas the number of children who connect to the Internet
			 at school continues to rise, and teaching children of all ages to become good
			 cyber citizens through safe, secure, and ethical online behaviors and practices
			 is essential to protect their computer systems and potentially their physical
			 safety;
		Whereas the growth and popularity of social networking
			 websites have attracted millions of teenagers, providing access to a range of
			 valuable services, making it even more important to teach teenaged users how to
			 avoid potential threats like cyber bullies, predators, and identity thieves
			 they may come across while using such services;
		Whereas President Obama has made cyber security a critical
			 part of the Nation's overall national security stating, It is now clear
			 this cyber threat is one [of] the most serious economic and national security
			 challenges we face as a nation;
		Whereas in the first half of 2009, there were more than
			 40,000 cyber attacks against the U.S. Department of Defense costing more than
			 $100,000,000 to clean up;
		Whereas in 2008, the U.S. Department of Defense suffered a
			 significant compromise of its both classified and unclassified military
			 computer networks systems;
		Whereas the threat established a digital beachhead from
			 which data could have been transferred to servers under foreign control;
		Whereas the Nation's critical infrastructures and economy
			 rely on the secure and reliable operation of information networks to support
			 the Nation's financial services, energy, telecommunications, transportation,
			 health care, and emergency response systems;
		Whereas cyber attacks have been attempted against the
			 Nation and the United States economy, and the Department of Homeland Security's
			 mission includes securing the homeland against cyber terrorism and other
			 attacks;
		Whereas coordination between the numerous Federal agencies
			 involved in cyber security efforts, including the Department of Homeland
			 Security, the National Institute of Standards and Technology, the National
			 Science Foundation, and others is essential to securing the Nation's critical
			 cyber infrastructure;
		Whereas millions of records containing personally
			 identifiable information have been lost, stolen, or breached, threatening the
			 security and financial well-being of United States citizens;
		Whereas national organizations, policymakers, government
			 agencies, private sector companies, nonprofit institutions, schools, academic
			 organizations, consumers, and the media recognize the need to increase
			 awareness of computer security and the need for enhanced computer security in
			 the United States;
		Whereas the Cyberspace Policy Review, published by the
			 White House in May 2009, recommends that the Federal Government initiate a
			 national public awareness and education campaign to promote cyber
			 security;
		Whereas the National Cyber Security Alliance's mission is
			 to increase awareness of cyber security practices and technologies to home
			 users, students, teachers, and small businesses through educational activities,
			 online resources and checklists, and Public Service Announcements; and
		Whereas the National Cyber Security Alliance, the
			 Multi-State Information Sharing and Analysis Center, and the Department of
			 Homeland Security have designated October as National Cyber Security Awareness
			 Month to provide an opportunity to educate United States citizens about cyber
			 security: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of National
			 Cyber Security Awareness Month;
			(2)congratulates the
			 National Cyber Security Division, the National Cyber Security Alliance, and the
			 Multi-State Information Sharing and Analysis Center on the fifth anniversary of
			 the National Cyber Security Awareness Month; and
			(3)intends to work
			 with Federal agencies, national organizations, businesses, and educational
			 institutions to encourage the development and implementation of existing and
			 future cyber security consensus standards, practices, and technologies in order
			 to enhance the state of cyber security in the United States.
			
